In an action to recover damages for personal injuries and for loss of services, defendants appeal from an order denying their motion to dismiss the amended complaint on the *1051ground that it fails to state facts sufficient to constitute a cause of action. Appeal dismissed, without costs, and without prejudice to a review of the order in question on an appeal from whatever judgment may be entered on the termination of the trial. The order appealed from was made upon a ruling on the trial and, therefore, is not appealable. (Brauer v. Oceanic Steam Navigation Co., 77 App. Div. 407; Stevens v. Naumburg, 214 id. 94; Jackman v. Hasbrouck, 168 id. 256; Water Right & Electrical Co. Inc., v. Rockland Light & Power Co., 245 id. 739.) Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.